DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael D’Aurelio on 8/11/2022.

The application has been amended as follows: 

1.	(Currently Amended)  A work machine in which an engine and a reserving unit configured to reserve lubricating oil to be supplied to the engine are connected by a lubricating oil channel, and the lubricating oil is circulated, wherein
at least a part of the lubricating oil channel and at least a part of a waterwaterwatera support unit configured to support the reserving unit; wherein at least the part of the lubricating oil channel is arranged in the support unit; wherein at least the part of the water channel is arranged in the support unit; at least the part of the lubricating oil channel and at least the part of the water channel are arranged adjacent to each other in the support unit such that heat can be exchanged between the lubricating oil and the water; wherein the support unit includes a heat dissipation fin formed to project into the water channel; and heat can be exchanged between the lubricating oil and the water via the heat dissipation fin.
Claims 2-3 are now cancelled. 
4.	(Currently Amended)  The work machine according to claim 1[[3]], wherein at least the part of the lubricating oil channel and at least the part of the water

5.	(Currently Amended)  The work machine according to claim 1[[3]], wherein at least the part of the lubricating oil channel is arranged planarly to form a first plane in the support unit,
	at least the part of the water
	the first plane and the second plane are arranged adjacently in parallel.

6.	(Currently Amended)  The work machine according to claim 5, wherein the second plane is arranged adjacent

Claim 7 is now cancelled.

8.	(Currently Amended)  The work machine according to claim 1[[2]], wherein the reserving unit is attachable/detachable to/from the support unit.

9.	(Currently Amended)  The work machine according to claim 1, wherein at least the part of the lubricating oil channel and at least the part of the waterwater

10.	(Currently Amended)  The work machine according to claim 1, wherein at least the part of the lubricating oil channel and at least the part of the water

11.	(Currently Amended)  The work machine according to claim 1, wherein at least the part of the lubricating oil channel includes a heat dissipation fin, and
	heat can be exchanged between the lubricating oil and one of the water
Allowable Subject Matter
Claims 1, 4-6, and 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no prior art that teaches all the limitations of claim 1, but more specifically, a work machine having a support unit to support a reserving unit, a lubrication oil channel disposed within the support unit and adjacent to a water supply channel for heat exchange, the support unit including a heat dissipation fin formed to project into the water channel so that heat can be exchanged between the oil and the water.
The closest prior piece of art is Klika et al. (U.S. Publication 2011/0081261), that teaches a pressure washer into which the water supply cools the sump (paragraph 53), but does not teach a dissipation fin of the support unit extending into a water channel.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        8/11/2022